Citation Nr: 1100945	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  08-10 072A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral thumb 
disorder.

2.  Entitlement to service connection for a spiral fracture of 
the third metacarpal of the right hand.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel

INTRODUCTION

The Veteran had active service from March 1986 to August 2006.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from February 2007 and March 2008 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Jackson, Mississippi, and Roanoke, Virginia, 
respectively.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

On his May 2008 VA Form 9, the Veteran indicated that he desired 
a Board hearing in Washington, DC.  On his May 2010 VA Form 9, he 
indicated that he desired a Board hearing at the RO (that is, a 
Travel Board hearing).  In September 2010 correspondence, the 
Veteran requested a Board hearing but did not indicate which 
type.  In September 2010, the Board asked the Veteran for 
clarification of his hearing request.  In October 2010 
correspondence, the Veteran indicated his desire for a Travel 
Board hearing.  Such hearing has not yet been scheduled and the 
hearing request has not been withdrawn.

Pursuant to 38 C.F.R. § 20.700 (2010), a hearing on appeal will 
be granted to an appellant who requests a hearing and is willing 
to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) 
(pertaining specifically to hearings before the Board).  As the 
RO schedules Travel Board hearings, a remand of this matter to 
the RO is warranted.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a 
Travel Board hearing in accordance with 
applicable procedures.  The Veteran and his 
representative should be notified of the time 
and place to report for the hearing.  After 
the hearing, the claims file should be 
returned to the Board in accordance with 
current appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

